Title: To James Madison from John Martin Baker, 3 May 1819
From: Baker, John Martin
To: Madison, James


Sir,
George Town, D.C. May 3d. 1819.
I am Honored with your Respected letter of the 20th: ultimo. (received on the 1st: instant) and beg leave to be permitted to return you my grateful thanks for your friendly mention of my late published small work.
Mrs. Baker, begs the favor Sir, of her Respect with feeling Sentiments for Mrs. Madisons, kind friendly remembrance; we are thank God all well: the family join me with fervency in the sincere wish for Your Health and Happiness. I have the Honor to Subscribe myself Sir, with profound Respect Your Grateful, obedient, faithful Servant.
John Martin Baker.
